UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4478



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MELISSA PRINE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Robert C. Chambers,
District Judge. (CR-04-229)


Submitted: February 16, 2006              Decided: February 21, 2006


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Todd A. Twyman, TWYMAN LAW OFFICES, Charleston, West Virginia, for
Appellant. Charles T. Miller, Acting United States Attorney, W.
Chad Noel, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Melissa   Prine   appeals      her   thirty-seven   month    prison

sentence resulting from her conviction for delivery of cocaine base

in violation of 21 U.S.C. § 841(a)(1) (2000).*          Finding no error,

we affirm.

          Prine    claims   that   the    district   court    erred    by   not

crediting her sentence for seven months of home confinement prior

to her sentence.    Contrary to Prine’s claim, time spent on home

confinement with electronic monitoring does not constitute time

served in “official detention” under 18 U.S.C. § 3585(b) (2000).

Randall v. Whelan, 938 F.2d 522, 524 (4th Cir. 1991); United

States v. Insley, 927 F.2d 185, 186 (4th Cir. 1991).             Therefore,

the district court properly declined to credit Prine’s sentence.

          Accordingly, we affirm Prine’s sentence.              We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                      AFFIRMED




     *
      Prine does not appeal her conviction.

                                   - 2 -